DETAILED ACTION


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claim Objections

Claims 3, 11 and 18 are objected to because of the following informalities: 
-- between internal management operations and host operations -- should be -- between the internal management operations and the host operations -- in claim 3. Similar deficiency exist in claims 11 and 18.
Appropriate correction is required.


Specification
The abstract of the disclosure is objected because of the following:
The language of the abstract should be clear and concise and should not repeat information given in the title.

The disclosure is objected to because of the following informalities:
-- an MU -- should be - a MU-- in [0017]. 
Paragraph numbers are incorrect/repeated e.g. paragraph number restarts with [0024] after [0019], [0025] after [0036].
-- a media management operations -- should be -- media management operations -- in [0038].
-- in fig. 7 -- should be --in fig. 1-- in [0027] page 10.

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 



This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “controller configured to perform operations” in claims 16-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification (Fig. 1 115 [0033]) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1-20 are rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.

The following claim language is not clearly understood:

Claim 1 lines 8-9 recites without using an internal command queue and dependent claim 2 line 8 recites adding …operation to the internal command queue and in claim 2 line 10 recites “executing the …operation from the internal command queue”. It is unclear if the command queue is used or not during scheduling of the internal management operation and also what is meant by without “using” the queue.
Claim 1 line 7 recites “predetermined threshold” without clearly reciting if the threshold is for the load or for the memory access operations. It is also not clear if 

Claims 9 and 16 recites elements of claim 1 and have similar deficiency as claim 1. Therefore, they are rejected for the same rational. Remaining dependent claims are also rejected due to their dependency on the rejected independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9-14, 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more or integrating into practical application.  

Based upon at least the decision by the United States Supreme Court in Alice Corp. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014), post-Alice precedential court decisions, and 2019 Revised Patent Subject Matter Eligibility Guidance, claims 1-7, 9-14, 16-20 are determined to be directed to an abstract idea.  Examples of abstract ideas include at least Mathematical concepts, Mental process and Certain Methods of organizing human activity.

Step 1: Statutory category? - Yes


Step 2A prong 1: Recites a judicial exception? - Yes
	Claim 1 recites “determining a host load by memory access operations to the memory device from a host”, “based on a host load and a predetermined threshold, scheduling an internal management operation of the memory device” (abstract idea: observe/judge/evaluate/compare- merely mental process at a high level of generality).

Step 2A prong 2: Integrate judicial exception into practical application? - No
	Additional elements of claim 1: monitoring memory access, memory system, memory device, memory sub-system controller, perform operations, scheduling without using an internal command queue (generic computing component/method).

Step 2B: Amount to significantly more than judicial exception? - No
Additional claim elements same as step 2A prong 2 (WURC)

First, claims 1-8 are directed to a method and passes the step 1 (Step 1 - Yes). Thus, the analysis moves to step 2A of the two-prong inquiry of Mayo/Alice two-part framework. 

comparing given quantities/metrics to determine scheduling, and as drafted under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, scheduling based on given criteria involves comparing (i.e. load and threshold) and assigning (i.e. scheduling) , which can be performed entirely in the human mind or using pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer component, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea (Revised Step 2A PRONG ONE -Yes). 
The judicial exception is not integrated into a practical application. In particular, the claim 1 only recites additional claim elements of “monitoring memory access operations (pre-solution activity) memory system, memory device, memory sub-system controller (i.e. generic computing components), perform operations, scheduling without using an internal command queue (i.e. generic computing methods). These additional elements recite generic computing component or generic computing method, that when considered alone or in combination, either fall into insignificant pre/post solution activities or merely tieing the generic components/methods to a particular technological technological improvement or tie the claim elements to specific improvement in technology as described in the specification. Additional claim elements are example of linking the abstract idea to a particular technological environment and resembles the idea of pre/post insignificant solution activity and can’t be considered to impose additional limitations on the abstract idea of the claim. Accordingly, the claim is directed to an abstract idea and is not integrated into a practical application (Revised Step 2A PRONG TWO - No) and therefore the analysis moves to step 2B of the Mayo/Alice two-part framework.

The claim doesn’t include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional claim elements of the processing unit for the data processing system are an example of pre/post-solution activity and are merely linking the abstract idea to a particular technological environment and/or well-known, routine and conventional (specification: Background, references cited in PTO-892) and are not sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.


Independent claims 9 and 16 recites similar claim elements as claim 1 and are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial 

Dependent claims 2-7, 10-14, and 17-20 recite claim elements that are either abstract idea or additional claim elements, that individually or in combination, are either generic computing methods/components or insignificant pre/post solution activity and neither integrate into practical application nor amount to significantly more, based on similar analysis as above with respect to claim 1. 

Therefore, the claim(s) 1-7, 9-14, 16-20 are rejected under 35 U.S.C. 101 as being directed to judicial exception without integrating into practical application or significantly more.

Invitation to Participate in DSMER Pilot Program

The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-7, 9-10, 12-14, 16-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kund et al. (US Pub. No. 2010/0058018 A1, hereafter Kund)  in view of Eliash et al. (US Pub. No. 2020/0225856 A1, hereafter Eliash).


As per claim 1, Kund teaches the invention substantially as claimed including a memory system, comprising: 	
a memory device (fig 1 memory 100); and 
(fig 1 memory controller 120), operatively coupled with the memory device (fig 1 memory 100), and configured to perform operations comprising: 
determining a host load by memory access operations to the memory device from a host ([0017] read and write operations [0036] input/output activity, certain period of time, I/O inactivity [0069] number of operation cycle [0038] resistance value, memory element, store one or more bits of data, [0041] fig. 5A storage level, sense amplifier level, below threshold, read operations [0042]fig 5C storage level, compared with SAL threshold); and 
based on the host load and a predetermined threshold ([0040] storage levels, exceeding, threshold, read operations), scheduling an internal management operation of the memory device without using an internal command queue ([0016] internal maintenance operations, storage level, memory operating [0022] fig 1 memory scheduler 110 for controlling internal maintenance operations of memory [0029] memory scheduler integrated into memory controller [0033] signals received, interpreted, schedule internal task i.e. no command queue is involved in scheduling).
Kund doesn’t specifically teach monitoring.
Eliash, however, teaches determining host load by monitoring ([0054] controller, configured, determine, usage history, data storage system, period of time).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to combine the teachings of analogous arts (Kund [0005] Eliash [0001]) Kund with the teachings of Eliash of determining usage history over a period of time to improve efficiency (Kund [0004] Eliash [0001]) and 

As per claim 2, Eliash teaches the host load is a host load at a first time (fig 1 power consumption-host commands-time To); and 
the operations further comprise: 
monitoring memory access operations received from the host to determine a second host load at a second time (fig 1 overall power consumption, low, after 10-30 Msec [0054] controller, configured, determine, usage history, data storage system, period of time); 
based on the second host load and the predetermined threshold (fig 1 overall power consumption, low [0046] operational environmental parameters, satisfy, threshold values), adding a second internal management operation to the internal command queue ([0031] queues, erase commands from the controller); and 
executing the second internal management operation from the internal command queue ([0061] executing, background management operations [0016] background management operations (BKOPs) are processed [0031] command queue) based on a predetermined ratio between internal management operations and host operations ([0016] a host command is not received during that timeout period, when [0017] background management operations, processed, while host commands are not received i.e. ratio = 0 stand-by mode, not receiving/executing any host commands, no background management operations being executed or waiting to be executed [0056] ratio between a busy time and an idle time).

As per claim 4, Eliash teaches wherein the internal command queue has a variable size ([0031]  FIFO, queues, read/write commands).

As per claim 5, Eliash teaches wherein the operations further comprise: determining the host load as a weighted sum of a number of host read operations and a number of host write operations ([0045] weight/rank, different host commands, read/write data command,  different weight).

As per claim 6, Eliash teaches wherein the determining of the weighted sum comprises applying a lower weight to the number of host read operations than to the number of host write operations ([0045] weight/rank, different host commands, read/write data command,  different weight).

As per claim 7, Kund teaches wherein the internal management operation is a refresh operation ([0047] memory scheduler, refresh operation).

Claim 9 recites method for limitations similar to those of claim 1. Therefore, it is rejected for the same rational.
Claim 10 recites method for limitations similar to those of claim 2. Therefore, it is rejected for the same rational.
Claim 12 recites method for limitations similar to those of claim 5. Therefore, it is rejected for the same rational.
Claim 13 recites method for limitations similar to those of claim 6. Therefore, it is rejected for the same rational.
Claim 14 recites method for limitations similar to those of claim 7. Therefore, it is rejected for the same rational.
Claim 16 recites a memory sub-system controller configured to perform operations similar to those of claim 1. Therefore, it is rejected for the same rational.
Claim 17 recites a memory sub-system controller configured to perform operations similar to those of claim 2. Therefore, it is rejected for the same rational.
Claim 19 recites a memory sub-system controller configured to perform operations similar to those of claim 5. Therefore, it is rejected for the same rational.
Claim 20 recites a memory sub-system controller configured to perform operations similar to those of claim 6. Therefore, it is rejected for the same rational.


Claims 8, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kund in view of Eliash, as applied to above claims, and further in view of Jin (US Pub. No. 2019/0369917 A1).


As per claim 8, Eliash teaches the host load is a host load at a first time (fig 1 power consumption-host commands-time To); and the operations further comprise: 
monitoring memory access operations received from the host to determine a second host load at a second time (fig 1 overall power consumption, low, after 10-30 Msec [0054] controller, configured, determine, usage history, data storage system, period of time); 
based on the second host load and the predetermined threshold (fig 1 overall power consumption, low [0046] operational environmental parameters, satisfy, threshold values), and a second predetermined threshold ([0046] parameter, threshold), refraining from adding a second internal management operation to the internal command queue ([0015] wait before initiation any background management operations).

Kund and Eliash, in combination, do not specifically teach checking a size of an internal command queue; and based on the size of the internal command queue.

Jin, however, teaches checking a size of an internal command queue ([0031] overage queue count, size of initial value); and 
based on the size of the internal command queue ([0031] overage queue count, determine a delayed condition of this read command [0040] overage queue count, zero, push the read commands).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to combine the teachings of analogous arts Kund and Eliash with the teachings of Jin of overage queue count and determining based on overage queue count to improve efficiency and allow checking a size of an internal command queue and based on the size of the internal command queue to the method of Kund and Eliash as in the instant invention.

Claim 15 recites method for limitations similar to those of claim 8. Therefore, it is rejected for the same rational.

Allowable Subject Matter

Claims 3, 11, and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Arai; Masahiro et al. (US 20060224826 A1) 	Disk Array Apparatus And Method Of Controlling The Same
CHEN; Hu (US 20130205149 A1) Apparatus And Method For Dynamically Adjusting Frequency Of Central Processing Unit
Chengottarasappan; Arun Kumar et al. (US 8572407 B1) GPU Assist For Storage Systems
Cohen; Earl T. et al. (US 20160070496 A1) Scalable Data Structures For Control And Management Of Non-Volatile Storage

Norrie; Thomas J. et al. (US 8321627 B1)	Memory Operation Command Latency Management
OLCAY; Sancar Kunt et al. (US 20160291866 A1)	Command Load Balancing For Nvme Dual Port Operations

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799. The examiner can normally be reached Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 

ABU ZAR GHAFFARI
Primary Examiner
Art Unit 2195



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195